Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Action Summary
This is a Non-Final Office action based on 17/005,435 filed on 28 August 2020 with priority to CN 201911272330.5.
Claims 1-10 are pending and have been fully considered.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a desalination apparatus comprised of diluate and concentrate chambers separated by an ion-selective membrane, classified in C02F 1/4693.
Claims 9 and 10, drawn to desalination methods in which ion transport across a membrane is driven by illuminating the membrane with sunlight, classified in Y02A 20/211.
The inventions are independent or distinct, each from the other because:
Inventions (I) and (II) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice a materially different process. For example, rather than practicing a desalination method wherein the electric potential gradient for ion movement is created by illuminating the ion-selective membrane with sunlight, one could instead use the apparatus to practice a desalination method where no sunlight is applied, and the potential gradient to drive ions through the membrane is generated by applying a bias voltage between electrodes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention;
and/or the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to attorney Kevin Goodman on October 6, 2022 to request an oral election to the above restriction requirement. Mr. Goodman left a voicemail with the examiner on October 11 in which a provisional election was made without traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flanges claimed in claim 7, and the electric signal collectors of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities: 
	Claim 7, line 3: please amend “the second reaction tanks” to instead recite “the second reaction tank[[s]]”. 
	Claim 8, lines 4 and 6: please amend to add “the” in front of “system” to recite “for controlling the system to start or stop”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “cationic salts”. Since any salt, by definition, necessarily includes both cations and anions, it is unclear what distinguishes a “cationic salt” from any other salt. Claim 1 further recites “the seawater solution”. This phrase lacks explicit antecedent, and as there are multiple reaction tanks that contain seawater, it is unclear which (if any) of these “the seawater solution” is referring to. For the purpose of compact prosecution, “cationic salt” and “the seawater solution” are hereinafter interpreted as best understood.
Claims 2-8 are similarly unclear because they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnicliffe (GB 2,319,520 A) in view of Striemer et al. (US 2006/0278580 A1) in further view of Jha et al. (US 2005/0103622 A1). Evidentiary support is provided for claim 1 by Striemer et al. (Christopher C Striemer et al., Charge- and size-based separation of macromolecules using ultrathin silicon membrane, Nature, 445 (2007) 749-753 and associated online Supplementary Information; hereinafter referred to as Striemer2),
Regarding claim 1, Tunnicliffe teaches a system for seawater desalination based on solar energy (Tunnicliffe discloses a system for seawater desalination using electricity, pg 1 and pg 15-16. Tunnicliffe is silent as to whether the electricity source is based on solar energy. Since “based on solar energy” is a statement of intended use, and does not impose a distinct structural limitation on the claim, it is not construed as a limitation on the claimed scope. Tunnicliffe’s device with no further modification is configured to be powered by any electricity including solar-derived electricity. See MPEP 2111.02(II)), comprising: 
a. a first reaction tank (labeled as “Tank 1” in examiner’s annotation of Tunnicliffe’s figure 1, below), arranged with a first electrode (“Electrode 1” in annotated figure 1), immersed in seawater (as shown in figure 1, electrode 1 is immersed in the electrolyte of reaction tank 1, and all reaction tanks are fed with seawater); 
b. a second reaction tank (“Tank 2” in annotated figure 1), connected to the first reaction tank via a cation-selective membrane (“CEM” in annotated figure 1; pg 15 para 4, “cation-permeable membranes D”; pg 17 para 3, “made from ion exchange resins manufactured in sheet form ... permeable to counterions and impermeable to co-ions”) and arranged with a second electrode immersed in seawater (“Electrode 2” in annotated figure 1), wherein the first reaction tank and the second reaction tank are connected through an external channel (“Channel 1” in annotated figure 1) and include the same volume and concentration of seawater (Since the first and second reaction tanks are similar in size (per figure 1) and are filled with seawater from a shared source, it is understood that they include the same volume and concentration of seawater. This is an adequate showing for anticipation, because seawater is a material worked upon rather than a structural element of the system. See MPEP 2115), and the external channel is provided with a first valve (figure 1 element V, labeled “Valve 1” in annotated figure 1) to control the flow of liquid (pg 16 para 2), and wherein the first electrode and the second electrode are connected through a first external circuit (annotated figure 1 shows the first and second electrode connected through an external circuit; pg 18 para 1, “an external power supply (not shown)”); 
c. a conduit, connecting the second reaction tank and a third reaction tank (figure 1 #A2) to conduct the seawater solution after the removal of cationic salts from the second reaction tank into the third reaction tank (pg 16 para 3); 
d. the third reaction tank (“Tank 3” in annotated figure 1), arranged with a third electrode immersed in the seawater solution (“Electrode 3” in annotated figure 1); and 
e. a fourth reaction tank (“Tank 4” in annotated figure 1), connected to the third reaction tank via an anion-selective membrane (“AEM” in annotated figure 1; pg 16 para 3, “identically constructed to the first unit but has anionic ion exchange resin”) and arranged with a fourth electrode immersed in the seawater (“Electrode 4” in annotated figure 1), wherein the third reaction tank and the fourth reaction tank are connected through a second external channel (third tank and fourth tank are externally connected through the lower portion of Y2 (“Channel 2” in annotated figure 1), the upper portion of Y2 (“Channel 1” in annotated figure 1), and pipes A and A2) and include the same volume and concentration of seawater (Since the first and second reaction tanks are similar in size (per figure 1) and are filled with seawater from a shared source, it is understood that they include the same volume and concentration of seawater. This is an adequate showing for anticipation, because seawater is a material worked upon rather than a structural element of the system. See MPEP 2115), and wherein the third electrode and the fourth electrode are connected through a second external circuit (annotated figure 1 shows the third and fourth electrode are connected through a second external circuit), and wherein the fourth reaction tank is provided with a liquid output channel (“Outlet” in annotated figure 1).
Tunnicliffe does not teach that the cation-selective membrane and anion-selective membrane are nanofilms. 
Striemer teaches a porous nano-film (para [0002]). Striemer additionally teaches the nano-film may be used to selectively remove ionized species of a given polarity from water, by placing the nano-film between two reservoirs, and using an electric field applied via electrodes to drive species through the pores of the nano-film (figure 7; para [0086]-[0087], [0089]). Striemer discloses tuning the pore surface charge, and contemplates that this modification would render the nano-films as anion-selective or cation-selective (para [0141], “Charged membrane surfaces should attract counter ions from solution into pores and limit entrance by similarly charged molecules”; para [0089], [0137], [0140]). The same authors further demonstrate in Striemer2 (see evidentiary reference) that the nano-films do function as anion- or cation-selective nano-films depending on their applied surface charge (pg 751 right column para 1, “positively charged membranes blocked only positively charged dyes and negatively charged membranes blocked only negatively charged dyes”; Supplementary Information pg 1 figure S1, “These results ... show that this material can also be used to separate molecules based on their charge state”). Striemer further teaches that the nano-film membranes, by virtue of their thinness, permit much faster transport of species across the membrane compared to prior art polymer membranes (para [0084], “transport ... 9x faster than ... dialysis membranes”).
It would have been obvious to a person of ordinary skill in the art to modify Tunnicliffe by substituting the anion-selective and cation-selective nano-films of Striemer for the conventional anion-/cation-exchange polymer membranes used in Tunnicliffe, to increase the rate of ion transport from the diluate chambers (i.e. the second and third reaction tanks) to the concentrate chambers (i.e. the first and fourth reaction tanks), because this would increase the rate at which the water desalination device can produce desalinated water. The simple substitution of one known element for another (i.e., one ion-selective membrane for another) is likely to be obvious when predictable results are achieved (i.e., selective ion transport through the membrane) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Tunnicliffe and Striemer also do not teach that the conduit that carries water from the second tank to the third tank comprises a pump and that the second external channel is provided with a third valve to control the flow of liquid that the second between the second.
Jha teaches a system for removing ions from water (para [0029]). Jha’s system (figure 2a-d; para [0043]-[0044]) comprises an electrodeionization cell (figure 2 #12) comprising a concentrate tank (corresponding to the first reaction tank of Tunnicliffe; figure 2 #36) and at least one diluate tank (corresponding to the second reaction tank of Tunnicliffe; figure 2 #34), each tank comprising an electrode immersed in the treatment water (para [0043]-[0044]), the tanks being connected through an ion-selective membrane (figure 2 #38). Jha teaches the first reaction tank and the second reaction tank are connected through an external channel (figure 2, the treated water line #62 and the concentrate line #32 are two external channels that each connect the first and second reaction tank) and the external channel is provided with a first valve to control the flow of liquid (figure 2A-D, valves #22a,b). Jha teaches a pump (figure 2 #20b) connecting the outlet of the diluate tank to the inlet of the diluate tank; applied to Tunnicliffe, this would correspond to a pump connecting the second reaction tank to the third reaction tank. Jha teaches the outlets of the concentrate and diluate channels are connected to each other and to the inlets via a second external channel (figure 2, the treated water line #62 and the concentrate line #32 are two external channels that each connect the first and second reaction tank) provided with a valve to control the flow of liquid (figure 2A-D, valves #22c,d).
Jha and Tunnicliffe are analogous, both being directed to systems for removing salts from water by electrodeionization. Jha further teaches wherein each of the reaction tanks is connected by an external channel (figure 2A-D, the diluted water line #62 and the concentrate line #32 are two external channels that each connect the two tanks), wherein that the outlet of the diluate tank is connected to the inlet of a diluate tank via a pump (figure 2 #20b) such that the pump pumps water from the outlet, after the removal of salts, to the inlet (the flow path is illustrated in figure 2C), wherein valves (figure 2 #22a-d) are disposed in each channel and on each pump, to control the flow of liquid (para [0047]). Jha teaches that such an arrangement of pumps and valves is advantageous because it allows the operator to occasionally switch the liquid flow paths so that the reaction tanks and external channels are flushed with treated water, to counteract scale and fouling ([0054]-[0055]).
It would have been obvious to a person of ordinary skill in the art, on the basis of Jha’s teachings, to modify Tunnicliffe by adding a pump to pump the partially deionized seawater from the outlet of the second reaction tank to the inlet of the third reaction tank, and valves to each of Tunnicliffe’s external channels to control the flow of liquid, so that the flow of seawater through Tunnicliffe’s desalination system can be occasionally stopped and/or diverted to clean away scale and fouling from the desalination system. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

    PNG
    media_image1.png
    1198
    616
    media_image1.png
    Greyscale

Tunnicliffe figure 1, with examiner’s annotation

	Regarding claim 2, Tunnicliffe in view of Striemer and Jha renders the system of claim 1 obvious, and Striemer teaches that, when a nano-film is arranged between two chambers in an electrochemical separation device, the film comprises parallel pore ion channels from one chamber to the other (see examiner’s annotation of Striemer figure 7, below; parallel pore ion channels through the nano-film (“nc-Si membrane”) are also illustrated in figure 16B). It follows that when the nano-films of Striemer are used as the cation-selective membrane disposed between the first and second reaction tanks of Tunnicliffe, and as the anion-selective membrane disposed between the third and fourth reaction tanks of Tunnicliffe, the cation-selective nano-film and anion-selective nano-film will comprise parallel pore ion channels from the second reaction tank to the first reaction tank and from the fourth reaction tank to the third reaction tank, respectively.

    PNG
    media_image2.png
    567
    532
    media_image2.png
    Greyscale

Striemer figure 7, with examiner’s annotation

	Regarding claim 3, Tunnicliffe in view of Striemer and Jha renders the system of claim 2 obvious, and Striemer teaches the cation-selective nano-film and/or the anion-selective nano-film are single- or multi-layer porous semiconductor membranes (para [0044], “porous nanoscale semiconductor membrane”; para [0045], “Silicon is ... preferred”; the membrane is single-layer, as illustrated in figure 1) with an average pore size of 2-30 nm (para [0125], “three ... samples ... have average pore sizes of 7.3 nm, 13.9 nm, and 21.3 nm, respectively”), a thickness of each layer of not more than 100 nm (para [0058], “thickness ... of between about 2 to about 25 nm are preferred”; para [0122], “15 nm thickness”), and a total thickness of not more than 500 nm (para [0122], “15 nm thickness of the sample membrane”).
Regarding claim 4, Tunnicliffe in view of Striemer and Jha renders the system of claim 2 obvious, and Striemer teaches that the parallel pore ion channels of the cation-selective nano-film comprise negatively charged surface layers (para [0137], [0141]).
Regarding claim 8, Tunnicliffe in view of Striemer and Jha renders the system of claim 1 obvious. Jha further teaches the pump is provided with a second valve (figures 2A-B showing pumps 20a and 20b are provided with valves 22a and 22b respectively; para [0050]-[0051]), the channel that would correspond with the liquid output channel (figure 2B #42, 50, 30; para [0051], “second liquid circuit ... through port 42 and manifold 50 ... to drain 30”) is provided with a fourth valve (figure 2B #22c); and the external circuit is provided with an electric signal collector for controlling system to start or stop (para [0066], “sensor 28 can be a water conductivity sensor ... Controller 26 can, based on the water quality measured by sensor 28, control a power source, which can provide an electric field to electrodeionization device 12”; para [0031]-[0032]). Jha teaches that the combination of valves, signal collector, and control system can be used to automatically adjust and/or optimize the performance of the desalination system during operation. It would have been obvious to a person of ordinary skill in the art to further modify Tunnicliffe to incorporate the additional valves, the sensor, and the feedback control as taught in Jha, to improve process control and optimize the desalination efficiency of the system. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tunnicliffe, Striemer, and Jha, as applied to claim 2 above, and further in view of Striemer2 (Christopher C Striemer et al., Charge- and size-based separation of macromolecules using ultrathin silicon membrane, Nature, 445 (2007) 749-753 and associated online Supplementary Information).
Regarding claim 5, Tunnicliffe in view of Striemer and Jha renders the system of claim 2 obvious, but do not specifically teach wherein the parallel pore ion channels of the anion-selective nano-film comprise positively charged surface layers.
Striemer2 teaches a porous nano-film (pg 749 abstract, “an ultrathin porous nanocrystalline silicon (pnc-Si) membrane”) having parallel pore ion channels (parallel pore channels are illustrated in the drawings of pg 749 figure 1a and pg 752 figure 4a inset, and seen in the TEM micrograph of pg 749 figure 1b). Striemer2 discloses modifying the pore surface to render it positively charged (pg 751 right column para 1, “we modified membranes to carry abundant negative and positive surface charges”; pg 753 left column para 4, “Membrane ... Silanization ... using ... (aminopropyl)triethoxysilane (APTES)”; Supplementary Information pg 1 caption, “amine groups are known to carry a net positive charge”) , and shows that this modification renders the nano-films as anion-selective or cation-selective depending on the surface charge (pg 751 right column para 1, “positively charged membranes blocked only positively charged dyes and negatively charged membranes blocked only negatively charged dyes”; Supplementary Information pg 1 figure S1, “These results ... show that this material can also be used to separate molecules based on their charge state”).
It would have been obvious to a person of ordinary skill in the art, when modifying Tunnicliffe to incorporate the anion-conducting nano-film of Striemer, to attach positively charged surface layers to the parallel pore ion channels of the nano-film as taught in Striemer2, because Striemer and Striemer2 are directed to the same nano-film material system, and Striemer2 teaches that incorporating positively charged surface layers is an effective way to impart anion-selectivity to the nano-film that is required to be anion-selective. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tunnicliffe, Striemer, and Jha as applied to claim 1 above, and further in view of Bazant et al (US 2011/0308953 A1).
Regarding claim 6, Tunnicliffe in view of Striemer and Jha renders the system of claim 1 obvious. Tunnicliffe, Striemer, and Jha do not teach wherein the first reaction tank, the second reaction tank, the third reaction tank and/or the fourth reaction tank are made of quartz glass.
Bazant teaches a system for seawater desalination (para [0062], figure 1 #10) comprising a first reaction tank (para [0102], [0117]; figure 30, the lower chamber #50), a second reaction tank (in figure 30, the second reaction tank is comprised by the upper reservoir #50, the porous medium #12, and the deionized region #30; para [0102], [0117]) connected to the first by an ion-selective membrane (figure 30 #16; para [0117], “NAFION membrane 16”), and first and second electrodes immersed in seawater within the first and second reaction tanks (figure 30 #18 and 19; para [0102], “voltage source 62 is coupled with the anode 19 and with the cathode 18”). Bazant further teaches one or more of the reaction tanks are made of quartz glass (para [0102], “Fused quartz glasses are used as packaging materials”).
It would have been obvious to a person of ordinary skill in the art to further modify modified Tunnicliffe by making one or more of the reaction tanks from quartz glass, because Bazant teaches quartz glass is a suitable material from which to make reaction tank(s) in an electrochemical desalination apparatus. The simple substitution of one known element for another (i.e., one reaction vessel wall material for another) is likely to be obvious when predictable results are achieved (i.e., the reaction medium is successfully contained within the vessel) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tunnicliffe, Striemer, and Jha as applied to claim 1 above, and further in view of Morris (US 4,898,653 A).
Regarding claim 7, Tunnicliffe in view of Striemer and Jha renders the system of claim 1 obvious. Tunnicliffe, Striemer, and Jha are silent as to whether the cation-selective nano-film are respectively connected to the first reaction tank and the second reaction tanks via flanges, and the anion-selective nano-film are respectively connected to the third and fourth reaction tanks via flanges.
Morris teaches an electrochemical cell comprising a first and second reaction compartment connected through an ion-exchange membrane (col 5 ln 59-64, col 6 ln 38-46), wherein the ion exchange membrane is respectively connected to the first reaction compartment and the second reaction compartment via flanges (figures 1-3 show how the first reaction compartment, the void defined by frame #23, and the second reaction compartment, the void defined by frame #24, are connected to membrane #30 via flanges #21,22 and gasket pieces #11,12,13; col 3 ln 59 - col 4 ln 12). Morris further teaches that the flanges-and-gasket connection is a preferred way of connecting the reaction compartments to the membrane, because it holds the membrane stably in place while also creating a watertight seal (col 2 ln 44-51; col 7 ln 39-45).
It would have been obvious to a person of ordinary skill in the art to further modify modified Tunnicliffe, by using flanges to connect the nano-films to their respective reaction tanks, such as the flanges taught in Morris, to ensure the nano-films are held securely in position and to effect a fluid tight seal between compartments. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korngold (US 3,686,089 A) teaches a desalination apparatus in which water passes through a first, second, third and fourth reaction tank (figure 4 #19, 18, 15, and 14 respectively), where the first and second tanks are separated by a cation-exchange membrane (figure 4 #24), and the third and fourth reaction tanks are separated by an anion-exchange membrane (figure 4 #28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795